Ludebing, C» J.
The petition represents than Polycarp Lemothe died in 1859, leaving a plantation with a large number of mules, cattle and sheep tliereou. and two thonsand bushels of corn and seventy bales of cotton, all of which was taken possession of by Editli Lomothe as survivor and usufructuary. That Edith died in 1869 without accounting for the personal property. Petitioner claims that the laud and property above mentioned was community property, and as the representative of Polycarp Lemothe’s succession claims to be eutilied to an undivided half oi the land, which he prays may be partitioned *128and for a judgment for tlie value of one-half of the said personal property against tlie succession of Edith Lemothe.
The defendant filed a plea to the jurisdiction of the parish court, which was sustained, and the plaintiff has appealed.
This is substantially a suit by one succession against another succession to recover real property, and for a judgment for the value of personal property, disposed of by the deceased widow, exceeding in amount five hundred dollars. Tho plaintiff’s attorney insists that this ease is similar to the case of Pennisson v. Pennisson, reported 22 An. 131, in which we held that the parish court had jurisdiction. Tho facts of tile two cast's are entirely different.. In the latter case nothing was asked for but a partition of the property of tlie successions among tlie co-heirs themselves. In the present suit, the succession of Edith, Pol.\ carp is sought to be made responsible for a large amount of money, the value of personal porperty, which she received and disposed of after the death of her husband. In the Pennisson case tho contest was among tho heirs alone; in the present suit, it is between the administrators of two successions. See 15 La. 456. B.idon’s Heirs v. Eaueher et al. 16 La. 89; 8 R. 18; Stewartv. Pickard; Constitution, article 87.
It is therefore ordered that the judgment of tlie court a qua be affirmed with costs of appeal.